Exhibit 10.2
Execution Copy
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
this 17th day of November 2008, by and between Spheris Inc., a Delaware
corporation (the “Company”), and Dan Kohl (the “Employee”).
W  I  T  N  E  S  S  E  T  H  :
     WHEREAS, the Company desires to employ Employee and to enter into this
Agreement embodying the terms of such employment, and Employee desires to enter
into this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
     Section 1. Definitions.
     (a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 below, and (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms contained therein.
     (b) “Agreement” shall have the meaning set forth in the preamble hereto.
     (c) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.
     (d) “Base Salary” shall mean the salary provided for in Section 4(a) below
or any increased salary granted to Employee pursuant to Section 4(a).
     (e) “Board” shall mean the Board of Directors of the Parent.
     (f) “Cause” shall mean (i) Employee’s act(s) of gross negligence or willful
misconduct in the course of Employee’s employment hereunder that is or could
reasonably be expected to be materially injurious to the Company or any other
member of the Company Group, (ii) willful failure or refusal by Employee to
perform in any material respect his duties or responsibilities, (iii)
misappropriation by Employee of any assets or business opportunities of the
Company or any other member of the Company Group, (iv) embezzlement committed by
Employee, or at his direction, (v) Employee’s conviction of, indictment for, or
pleading “guilty” or “ no contest” to, (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse and
material impact on the performance of Employee’s duties to the Company or any
other member of the Company Group or otherwise result in material injury to the
reputation or business of the Company or any other member of the Company Group,
(vi) any material violation of the written policies of the Company, including
but not limited to those relating to sexual harassment or business conduct, and
those otherwise set forth in the manuals or

 



--------------------------------------------------------------------------------



 



written statements of policy of the Company, or (vii) Employee’s material breach
of Section 9 of this Agreement.
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (h) “Commencement Date” shall mean November 17, 2008.
     (i) “Company” shall have the meaning set forth in the preamble hereto.
     (j) “Company Group” shall mean the Parent together with any direct or
indirect subsidiary of the Parent, including the Company.
     (k) “Compensation Committee” shall mean the Compensation Committee of the
Board.
     (l) “Competitive Activities” shall mean any business activities in which
the Company or any other member of the Company Group engages (or has committed
plans to engage, and which plans Employee has knowledge of) during the Term of
Employment.
     (m) “Confidential Information” shall mean confidential or proprietary trade
secrets, client lists, client identities and information, information regarding
service providers, investment methodologies, marketing data or plans, sales
plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business, or technical information (i) relating to the
Company or any other member of the Company Group or (ii) that the Company or any
other member of the Company Group may receive belonging to suppliers, customers,
or others who do business with the Company or any other member of the Company
Group, but shall exclude any information that is in the public domain or has
become generally available to the public or hereafter enters the public domain
or becomes generally available to the public, in each case without the breach by
Employee of Section 9(a) below.
     (n) “Delay Period” shall have the meaning set forth in Section 14 below.
     (o) “Developments” shall have the meaning set forth in Section 9(e) below.
     (p) “Disability” shall mean any physical or mental disability or infirmity
of the Employee that prevents the performance of Employee’s duties for a period
of (i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.
     (q) “Employee” shall have the meaning set forth in the preamble hereto.

-2-



--------------------------------------------------------------------------------



 



     (r) “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s title, duties, or responsibilities, (ii) any reduction
in Base Salary, (iii) a material reduction in Annual Bonus opportunity (other
than pursuant to an across-the-board reduction applicable to all similarly
situated executives), (iv) the failure of the Company to pay any compensation
hereunder when due, (v) the relocation of Employee’s principal place of
employment (as provided in Section 3(c) hereof) more than fifty (50) miles from
its current location, or (vi) the failure to issue to Employee, on or before
February 1, 2009, shares of common stock representing four percent (4%) of then
fully-diluted share capital of [Parent]. Notwithstanding the foregoing, during
the Term of Employment, in the event that the Board reasonably believes that
Employee may have engaged in conduct that could constitute Cause hereunder, the
Board may, in its sole and absolute discretion, suspend Employee from performing
his duties hereunder, and in no event shall any such suspension constitute an
event pursuant to which Employee may terminate employment with Good Reason;
provided, that no such suspension shall alter the Company’s obligations under
this Agreement during such period of suspension.
     (s) “Interfering Activities” shall mean (i) soliciting, inducing or
knowingly encouraging, or in any manner attempting to encourage, solicit, or
induce, any individual employed by, or individual or entity providing consulting
services to, the Company or any other member of the Company Group to terminate
such employment or consulting services; provided, that the foregoing shall not
be violated by general advertising not targeted at employees or consultants of
the Company or any other member of the Company Group; (ii) hiring any individual
who was employed by the Company or any other member of the Company Group within
the six (6) month period prior to the date of such hiring; or (iii) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any customer, supplier, licensee, or other business relation of the
Company or any other member of the Company Group to cease doing business with or
materially reduce the amount of business conducted with the Company or any other
member of the Company Group, or in any way materially interfering with the
relationship between any such customer, supplier, licensee, or business relation
and the Company or any other member of the Company Group.
     (t) “Parent” shall mean Spheris Holding III, Inc, the Company’s ultimate
parent.
     (u) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
     (v) “Release Expiration Date” shall mean the date that is twenty-one
(21) days following the date upon which the Company timely delivers Employee the
release contemplated in Section 8(g) below, or in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.

-3-



--------------------------------------------------------------------------------



 



     (w) “Restricted Area” shall mean any State of the United States of America
or any other jurisdiction in which the Company or any other member of the
Company Group engages (or has committed plans to engage, and which plans
Employee has knowledge of) in business during the Term of Employment.
     (x) “Restricted Period” shall mean the period commencing on the Closing
Date and extending to the eighteen (18) month anniversary of Employee’s
termination of employment for any reason.
     (y) “Severance Term” shall mean the eighteen (18) month period following
Employee’s termination by the Company without Cause (other than by reason of
death or Disability) or resignation for Good Reason.
     (z) “Term of Employment” shall mean the period specified in Section 2
below.
     Section 2. Acceptance and Term of Employment.
     The Company agrees to employ Employee, and Employee agrees to serve the
Company, on the terms and conditions set forth herein. The Term of Employment
shall commence on the Commencement Date and shall continue until terminated as
provided in Section 8 hereof.
     Section 3. Position, Duties, and Responsibilities; Place of Performance.
     (a) During the Term of Employment, Employee shall be employed and serve as
a member of the Board and as the Chief Executive Officer of the Company
(together with such other position or positions consistent with Employee’s title
as the Board shall specify from time to time) and shall have such duties
typically associated with such title. Employee also agrees to serve as an
officer and/or director of any parent or subsidiary of the Company, in each case
without additional compensation.
     (b) Employee shall devote his full business time, attention, skill, and
best efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group, (y)
interferes with the proper and efficient performance of Employee’s duties for
the Company, or (z) interferes with Employee’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Employee from (i) serving, with the prior written consent of the Board
(which consent shall not be unreasonably withheld, delayed or conditioned), as a
member of the boards of directors or advisory boards (or their equivalents in
the case of a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii), and (iii) shall be limited by Employee
so as not to materially interfere, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder.

-4-



--------------------------------------------------------------------------------



 



     (c) Employee’s principal place of employment shall be in Franklin,
Tennessee, although Employee understands and agrees that he may be required to
travel from time to time for business reasons.
     Section 4. Compensation. During the Term of Employment, Employee shall be
entitled to the following compensation:
     (a) Base Salary. Employee shall be paid an annualized Base Salary, payable
in accordance with the regular payroll practices of the Company, of not less
than $400,000, with increases, if any, as may be approved in writing by the
Board or the Compensation Committee.
     (b) Annual Bonus. Employee shall be eligible for an annual incentive bonus
award determined by the Board in respect of each fiscal year during the Term of
Employment (the “Annual Bonus”). The Annual Bonus for each fiscal year shall be
an amount of up to 100% of Base Salary, with the actual Annual Bonus payable
being based upon the level of achievement of annual Company and individual
performance objectives for such fiscal year, as determined by the Board or the
Compensation Committee and communicated in writing to Employee. The Annual Bonus
shall be paid to Employee at the same time as annual bonuses are generally
payable to other senior executives of the Company; provided, however, that the
Annual Bonus must be paid no later than 21/2 months following the end of the
year to which the performance period relates.
     Section 5. Employee Benefits.
     During the Term of Employment, Employee shall be entitled to participate in
health, insurance, retirement, and other benefits provided to other senior
executives of the Company. Employee shall also be entitled to the same number of
holidays, vacation days, and sick days, as well as any other benefits, in each
case as are generally allowed to senior executives of the Company in accordance
with the Company policy as in effect from time to time. Notwithstanding the
foregoing, during the Term of Employment, Employee shall be entitled to three
(3) weeks paid vacation or such longer time as may hereafter be provided under
any plans, practices, programs or policies of the Company available to other
senior executives of the Company.
     Section 6. Key-Man Insurance.
     At any time during the Term of Employment, the Company shall have the right
to insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.

-5-



--------------------------------------------------------------------------------



 



     Section 7. Reimbursement of Business Expenses.
     (a) General. Employee is authorized to incur reasonable business expenses
in carrying out his duties and responsibilities under this Agreement, and the
Company shall promptly reimburse him for all such reasonable business expenses,
subject to documentation in accordance with the Company’s policy, as in effect
from time to time.
     (b) Allowance. During the Term of Employment, the Company will pay to
Employee a monthly allowance of no more than $3,000 in order to cover housing
and related expenses.
     (c) 409A. To the extent that any right to reimbursement of expenses under
this Agreement constitutes nonqualified deferred compensation (within the
meaning of Section 409A of the Code), such expense reimbursement shall be made
by the Company no later than the last day of the taxable year following the
taxable year in which such expense was incurred by Employee.
     Section 8. Termination of Employment.
     (a) General. The Term of Employment shall terminate earlier than as
provided in Section 2 hereof upon the earliest to occur of (i) Employee’s death,
(ii) a termination by reason of a Disability, (iii) a termination by the Company
with or without Cause, and (iv) a termination by Employee with or without Good
Reason. Upon any termination of Employee’s employment for any reason, except as
may otherwise be requested by the Company in writing and agreed upon in writing
by Employee, Employee shall resign from any and all directorships, committee
memberships, and any other positions Employee holds with the Company or any
other member of the Company Group. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Employee has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Employee’s termination of employment hereunder)
shall be paid (or commence to be paid) to Employee on the schedule set forth in
this Section 8 as if Employee had undergone such termination of employment
(under the same circumstances) on the date of his ultimate “separation from
service.”
     (b) Termination Due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:
     (i) The Accrued Obligations; and
     (ii) Any unpaid Annual Bonus in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid at
such

-6-



--------------------------------------------------------------------------------



 



time annual bonuses are paid to other senior executives of the Company, but in
no event later than one day prior to the date that is 21/2 months following the
last day of the fiscal year in which such termination occurred.
Following such termination of Employee’s employment by reason of death or
Disability, except as set forth in this Section 8(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
     (c) Termination by the Company for Cause.
     (i) The Company may terminate Employee’s employment at any time for Cause,
effective upon Employee’s receipt of written notice of such termination, which
written notice, to be effective, must be provided to Employee within sixty
(60) days of the occurrence of such event or conduct constituting Cause
hereunder; provided, however, that with respect to any Cause termination relying
on clause (ii), (vi) or (vii) of the definition of Cause set forth in Section
1(f) hereof, Employee shall be given not less than ten (10) days’ written notice
by the Board of the Company’s intention to terminate him for Cause, such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, and
such termination shall be effective at the expiration of such ten (10) day
notice period unless Employee has fully cured such act or acts or failure or
failures to act that give rise to Cause during such period.
     (ii) In the event the Company terminates Employee’s employment for Cause,
he shall be entitled only to the Accrued Obligations. Following such termination
of Employee’s employment for Cause, except as set forth in this
Section 8(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.
     (d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:
     (i) The Accrued Obligations;
     (ii) Any unpaid Annual Bonus in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid at
such time annual bonuses are paid to other senior executives of the Company, but
in no event later than one day prior to the date that is 21/2 months following
the last day of the fiscal year in which such termination occurred;
     (iii) A pro-rata bonus for the year in which such termination occurs,
computed as the product of (x) the Annual Bonus in respect of such year and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the date of such termination, and the denominator of which
is 365, which amount shall be paid at such time annual bonuses are paid to other
senior executives of the Company, but

-7-



--------------------------------------------------------------------------------



 



in no event later than one day prior to the date that is 21/2 months following
the last day of the fiscal year in which such termination occurred;
     (iv) Continuation of payment of Base Salary during the Severance Term,
payable in accordance with the Company’s regular payroll practices; and
     (v) Continuation, during the Severance Term, of the health benefits
provided to Employee and his covered dependants under the Company’s health
plans, it being understood and agreed that (A) Employee shall be required to pay
that portion of the cost of such health benefits as Employee was required to pay
(including through customary deductions from Employee’s paycheck) as of the date
of Employee’s termination of employment with the Company, and
(B) notwithstanding the foregoing, the Company’s obligation to provide such
continuation of benefits shall terminate prior to the expiration of the
Severance Term in the event that Employee becomes eligible to receive any health
benefits while employed by or providing service to, in any capacity, any other
business or entity during the Severance Term; provided, however, that as a
condition of the Company’s providing the continuation of health benefits
described herein, the Company may require Employee to elect continuation
coverage under COBRA (in which case, the Company shall pay the applicable
portion of Employee’s COBRA premiums in connection therewith).
Notwithstanding the foregoing, the payments and benefits described in
subsections (ii), (iii), and (iv) above shall immediately terminate, and the
Company shall have no further obligations to Employee with respect thereto, in
the event that Employee breaches any provision of Section 9 hereof. Following
such termination of Employee’s employment by the Company without Cause, except
as set forth in this Section 8(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
     (e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within ninety (90) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee must terminate within five (5) business
days of the expiration of such cure period, and Employee shall be entitled to
the same payments and benefits as provided in Section 8(d) above for a
termination by the Company without Cause, subject to the same conditions on
payment and benefits as described in Section 8(d) above. Following such
termination of Employee’s employment by Employee with Good Reason, except as set
forth in this Section 8(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
     (f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 8(f), the Company may, in its sole

-8-



--------------------------------------------------------------------------------



 



and absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Employee without Good Reason. Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this
Section 8(f), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.
     (g) Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsection (d) of this Section 8 (other than the Accrued
Obligations), Employee shall have executed, on or prior to the Release
Expiration Date, a customary general release in favor of the Company Group in
such form as is reasonably required by the Company, and any waiting periods
contained in such release shall have expired. To the extent that the Company
requires execution of such release, the Company shall deliver such release to
Employee within ten (10) business days following the termination of Employee’s
employment hereunder, and the Company’s failure to deliver such release prior to
the expiration of such ten (10) business day period shall constitute a waiver of
any requirement to execute such release. Assuming a timely delivery of the
release by the Company, if Employee fails to execute such release on or prior to
the Release Expiration Date or timely revokes his acceptance of such release
thereafter, Employee shall not be entitled to any payments or benefits pursuant
to subsection (d) of this Section 8 (other than the Accrued Obligations).
Notwithstanding anything herein to the contrary, in any case where the date of
termination and the Release Expiration Date fall in two separate taxable years,
any payments required to be made to Employee that are treated as deferred
compensation for purposes of Section 409A of the Code shall be made in the later
taxable year.
     Section 9. Restrictive Covenants. Employee acknowledges and agrees that
(A) the agreements and covenants contained in this Section 9 are (i) reasonable
and valid in geographical and temporal scope and in all other respects and
(ii) essential to protect the value of the business and assets of the Company
Group, and (B) by his employment with the Company, Employee will obtain
knowledge, contacts, know-how, training, and experience, and there is a
substantial probability that such knowledge, know-how, contacts, training, and
experience could be used to the substantial advantage of a competitor of the
Company Group and to the substantial detriment of the Company Group.
     (a) Confidential Information. At any time during and for a period of
eighteen (18) months after the end of the Term of Employment, without the prior
written consent of the Board, except to the extent required by an order of a
court having jurisdiction or under subpoena from an appropriate government
agency, in which event, Employee shall use his best efforts to consult with the
Board prior to responding to any such order or subpoena, and except as required
in the performance of his duties hereunder, Employee shall not disclose to or
use for the benefit of any third party any Confidential Information.
     (b) Non-Competition. Employee covenants and agrees that during the
Restricted Period, Employee shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control, participate as a partner,
director, principal, officer, or agent of, enter into the employment of, act as
a consultant to, or perform any services for, any Person (other than the Company
or any other member of the Company Group), that engages in any

-9-



--------------------------------------------------------------------------------



 



Competitive Activities within the Restricted Area. Notwithstanding anything
herein to the contrary, this Section 9(b) shall not prevent Employee from
acquiring as an investment securities representing not more than three percent
(3%) of the outstanding voting securities of any publicly held corporation.
     (c) Non-Solicitation; Non-Interference. During the Restricted Period,
Employee shall not, directly or indirectly, for his own account or for the
account of any other Person, engage in Interfering Activities.
     (d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) all
property of the Company or any other member of the Company Group and (ii) all
documents and data of any nature and in whatever medium of the Company or any
other member of the Company Group, and he shall not take with him any such
property, documents, or data, or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
     (e) Works for Hire. Employee agrees that the Company shall own all right,
title, and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements,
and trade secrets, whether or not patentable or registrable under copyright or
similar laws, that Employee may solely or jointly conceive or develop or reduce
to practice, or cause to be conceived or developed or reduced to practice during
the Term of Employment, whether or not during regular working hours, provided
they either (i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of any
member of the Company Group; (ii) result from or relate to any work performed
for the Company or any member of the Company Group; or (iii) are developed
through the use of Confidential Information and/or Company resources or in
consultation with any personnel of the Company or any other member of the
Company Group (collectively referred to as “Developments”). Employee hereby
assigns to the Company all right, title, and interest in and to any and all of
these Developments. Employee agrees to assist the Company, at the Company’s
expense, to further evidence, record, and perfect such assignments, and to
perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned. Employee hereby irrevocably designates and appoints the
Company and its agents as attorneys-in-fact to act for Employee and on his
behalf to execute and file any document and to do all other lawfully permitted
acts to further the purposes of the foregoing with the same legal force and
effect as if executed by Employee. In addition, and not in contravention of any
of the foregoing, Employee acknowledges that all original works of authorship
that are made by him (solely or jointly with others) within the scope of
employment and that are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act (17 U.S.C. § 101). To
the extent allowed by law, this includes all rights of paternity, integrity,
disclosure, and withdrawal, and any other rights that may be known or referred
to as “moral rights.” To the extent Employee retains any such moral rights under
applicable law, Employee hereby waives such moral rights and consents to any
action consistent with the terms of this Agreement with respect to such moral
rights, in each case, to the full extent of such applicable law. Employee will
confirm any such waivers and consents from time to time as requested by the
Company.

-10-



--------------------------------------------------------------------------------



 



     (f) Blue Pencil. If any court of competent jurisdiction shall at any time
deem the duration or the geographic scope of any of the provisions of this
Section 9 unenforceable, the other provisions of this Section 9 shall
nevertheless stand, and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.
     Section 10. Injunctive Relief.
     Without limiting the remedies available to members of the Company Group,
Employee acknowledges that a breach of any of the covenants contained in
Section 9 hereof may result in material irreparable injury to the Company Group
(or a member thereof) for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, the Company (or any other member of
the Company Group) shall be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction, without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach of
Section 9 hereof, restraining Employee from engaging in activities prohibited by
Section 9 hereof or such other relief as may be required specifically to enforce
any of the covenants in Section 9 hereof. Notwithstanding any other provision to
the contrary, the Restricted Period shall be tolled during any period of
violation of any of the covenants in Section 9(b) or (c) hereof and during any
other period required for litigation during which the Company (or any other
member of the Company Group) seeks to enforce such covenants against Employee if
it is ultimately determined that Employee was in breach of such covenants.
     Section 11. Representations and Warranties of Employee.
     Employee represents and warrants to the Company that:
     (a) Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;
     (b) Employee has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and
     (c) in connection with his employment with the Company, Employee will not
use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.
     Section 12. Taxes.
     The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not

-11-



--------------------------------------------------------------------------------



 



provided any tax advice to him in connection with this Agreement and that he has
been advised by the Company to seek tax advice from his own tax advisors
regarding this Agreement and payments that may be made to him pursuant to this
Agreement, including specifically, the application of the provisions of
Section 409A of the Code to such payments.
     Section 13. Set Off; Mitigation.
     The Company’s obligation to pay Employee the amounts provided and to make
the arrangements provided hereunder shall not be subject to set-off,
counterclaim, or recoupment of amounts owed by Employee to the Company or its
affiliates. Employee shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment or
otherwise, and except as provided in Section 8(d)(iv) hereof, the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Employee’s other employment or otherwise.
     Section 14. Delay in Payment; Separate Payments.
     Notwithstanding any provision in this Agreement to the contrary, any
payment otherwise required to be made hereunder to the Employee at any date as a
result of the termination of Employee’s employment shall be delayed until the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s “separation of service” with the Company, or (ii) the date of
Employee’s death (the “Delay Period”). On the first business day following the
expiration of the Delay Period, Employee shall be paid, in a single cash lump
sum, an amount equal to the aggregate amount of all payments delayed pursuant to
the preceding sentence and any remaining payments not so delayed shall continue
to be paid pursuant to the payment schedule set forth herein. Notwithstanding
anything herein to the contrary, each payment in a series of payments hereunder
shall be deemed to be a separate payment for purposes of Section 409A of the
Code.
     Section 15. Successors and Assigns; No Third-Party Beneficiaries.
     (a) The Company. This Agreement shall inure to the benefit of the Company
and its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company without Employee’s prior written consent (which shall not be
unreasonably withheld, delayed, or conditioned), to a Person other than an
affiliate or parent entity of the Company, or their respective successors;
provided, however, that in the event of the merger or consolidation, or transfer
or sale of all or substantially all of the assets, of the Company with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor, and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, it being agreed that in such
circumstances, the consent of Employee shall not be required in connection
therewith.
     (b) Employee. Employee’s rights and obligations under this Agreement shall
not be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to

-12-



--------------------------------------------------------------------------------



 



Employee hereunder shall be paid in accordance with the terms of this Agreement
to Employee’s devisee, legatee, or other designee, or if there be no such
designee, to Employee’s estate.
     (c) No Third-Party Beneficiaries. Except as otherwise set forth in Section
8(b) or Section 15(b) hereof, nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Company, the other members
of the Company Group, and Employee any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement.
     Section 16. Waiver and Amendments.
     Any waiver, alteration, amendment, or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
     Section 17. Severability.
     If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
     Section 18. Governing Law and Jurisdiction.
     This Agreement is governed by and is to be construed under the laws of the
State of Tennessee, without regard to conflict of laws rules. Any dispute or
claim arising out of or relating to this Agreement or claim of breach hereof
(other than claims for injunctive relief, which shall be governed by Section 10
hereof) shall be brought exclusively in the Federal court in the State of
Tennessee. By execution of the Agreement, the parties hereto, and their
respective affiliates, consent to the exclusive jurisdiction of such court, and
waive any right to challenge jurisdiction or venue in such court with regard to
any suit, action, or proceeding under or in connection with the Agreement. Each
party to this Agreement also hereby waives any right to trial by jury in
connection with any suit, action, or proceeding under or in connection with this
Agreement.
     Section 19. Notices.
     (a) Every notice or other communication relating to this Agreement shall be
in writing, and shall be mailed to or delivered to the party for whom or which
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided, that
unless and until some other address be so

-13-



--------------------------------------------------------------------------------



 



designated, all notices and communications by Employee to the Company shall be
mailed or delivered to the Company at its principal executive office, and all
notices and communications by the Company to Employee may be given to Employee
personally or may be mailed to Employee at Employee’s last known address, as
reflected in the Company’s records.
     (b) Any notice so addressed shall be deemed to be given (i) if delivered by
hand, on the date of such delivery, (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing, and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.
     Section 20. Section Headings.
     The headings of the sections and subsections of this Agreement are inserted
for convenience only and shall not be deemed to constitute a part thereof or
affect the meaning or interpretation of this Agreement or of any term or
provision hereof.
     Section 21. Entire Agreement.
     This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.
     Section 22. Survival of Operative Sections.
     Upon any termination of Employee’s employment, the provisions of Section 8
through Section 23 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
     Section 23. Counterparts.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
*           *           *
[Signatures to appear on the following page.]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            SPHERIS INC.
      /s/ Brian P. Callahan     By:  Brian P. Callahan   Title:   Chief
Financial Officer    

            EMPLOYEE
      /s/ Dan Kohl     Dan Kohl           

[Signature Page to Kohl Employment Agreement]

-15-